DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on April 16, 2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 11 recite classifying data, that has been previously grouped into a transaction, according to whether the data is incompletely or completely committed and storing the data from the buffer to a storage device according to the classification. It is unclear how “committed” is to be read in the claim. In claims 1 and 10, the data is present in a buffer and is claimed as being stored to one or more of two storage devices.  Then in claims 2 and 11, it is stated that the storage destination is selected based on whether the data is committed.  It is unclear how the data is determined to be committed.

Claims not referred to specifically above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikarinen et al. (Pub. No. US 2015/0277802).

Claim 19:
Oikarinen et al. a memory system comprising: 
first and second memory devices [figs. 1, 60, 69; pars. 0082-0083, 0334, 0338 – Storage nodes may include a combination of SSDs and rotating disks. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.”)]; 
a buffer suitable for buffering first partial and first whole data groups for transactions provided from an external [figs. 1, 60, 69; pars. 0082-0083, 0334, 0338 – Volatile memory may serve as a buffer. Examiner notes that “suitable for” is intended use and any memory would be suitable for buffering data groups if configured to do so. (“In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030.)]; and 
a control unit suitable for [figs. 1, 60, 69; pars. 0082-0083, 0334-0335, 0338 – Storage nodes. Examiner notes that “suitable for” is intended use and any processing device would be suitable for performing the operations if configured to do so. (“In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, Power PC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPU s) may be used instead of, or in addition to, conventional processors.”)]: 
controlling the first and second memory devices to store the first partial and first whole data groups, respectively therein, by flushing the buffered data groups; and 
controlling, when the first partial data group forms together with a second partial data group stored in the first memory device a second whole data group at the flushing, the first and second memory devices to move the second partial data group from the first memory device into the second memory device at the flushing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen et al. (Pub. No. US 2015/0277802) in view of Koltsidas et al. (Pub. No. US 2012/0131265).

Claim 1:
Oikarinen et al. disclose a data processing system comprising: 
a first memory system including a first nonvolatile memory device [figs. 1, 60, 69; pars. 0082-0083, 0334, 0338 – A first storage node may include a combination of SSDs and rotating disks. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.”)]; 
a second memory system including a second nonvolatile memory device [figs. 1, 60, 69; pars. 0082-0083, 0334, 0338 – A second storage node may include a combination of SSDs and rotating disks. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.”)]; and 
a master system including a third nonvolatile memory device, and configured to classify any one of the first memory system and the second memory system as a first slave system and the other as a second slave system depending on a predetermined reference [figs. 1, 60, 69; pars. 0082-0083, 0112, 0334, 0338 – A third storage node may include a combination of SSDs and rotating disks. The node may also host a master replica and function as the master node or leader. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.” … “Each extent replica group (i.e., a group of replicas of the same logical data or metadata extent) may include at least one replica designated as a master replica whose storage node (which may also be referred to as a master node or a leader node with respect to the logical extent) is responsible for coordinating updates among the group members. In some embodiments, decisions regarding master selection and/or membership of replica groups may be deferred until the first object of a file store is written. In at least some implementations, the extents may be multi-tenant-e.g., each extent may store data or metadata of a number of different clients or customers.”)], 
wherein the master system is coupled to a host [figs. 1, 60, 69; par. 0074, 0334, 0338 – Clients connect to the storage system.]
However, Oikarinen et al. do not specifically disclose:
wherein the master system comprises a write buffer for temporarily storing a plurality of write data inputted from the host [par. 0334 - Storage node has volatile memory but Oikarinen et al. do not specifically disclose that the volatile memory is used as a write buffer.], and 
wherein the master system classifies the write data stored in the write buffer, into first write data grouped into a transaction and second write data which are not grouped into the transaction, stores the second write data in the third nonvolatile memory device, and stores the first write data in the first nonvolatile memory device or the second nonvolatile memory device.
In the same field of endeavor, Koltsidas et al. disclose:
wherein the master system comprises a write buffer for temporarily storing a plurality of write data inputted from the host [par. 0045-0049, 0051 – First level cache. (“For the reason that the write cache structure is hierarchical, the second level cache can easily be added to existing systems in which the conventional DRAM write cache is not replaced but now is used as first level cache, and is extended by the flash memory device which is used as a second level cache.”)], and 
wherein the master system classifies the write data stored in the write buffer, into first write data grouped into a transaction and second write data which are not grouped into the transaction, stores the second write data in the third nonvolatile memory device, and stores the first write data in the first nonvolatile memory device or the second nonvolatile memory device [pars. 0045-0049, 0051 – Data is grouped and destaged from the first level cache, to second level, cache, and ultimately to disk. Data that is not part of the group is eventually grouped and destaged as part of a subsequent group. The combination provides that data is replicated across nodes, as taught by Oikarinen et al. Examiner further notes that the claim does not require that data of the first write data or second write data be exclusively stored in any of the first nonvolatile memory device, second nonvolatile memory device or third nonvolatile memory device. (“The multitude of data units that are transferred from the first level cache to the second level cache as an entity is called a group of data units. A group can include all the data units stored in the first level cache, or can include only a selected subset of data units currently stored in the first level cache. In a preferred embodiment, the first level cache can be organized as a ring structure, the data units of which ring structure are sequentially verified for fulfilling a criterion for being transferred. In such scenario, all the data units selected during a single round of verification forms a group of data units to be transferred to the second level cache.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oikarinen to include storing data, as taught by Koltsidas et al., in order to improve performance by having multi-level caching. 

Claim 10:
Oikarinen et al. disclose a memory system comprising: 
a first nonvolatile memory device [figs. 1, 60, 69; pars. 0082-0083, 0334, 0338 – A first storage node may include a combination of SSDs and rotating disks. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.”)]; 
a second nonvolatile memory device [figs. 1, 60, 69; pars. 0082-0083, 0334, 0338 – A second storage node may include a combination of SSDs and rotating disks. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.”)]; 
a third nonvolatile memory device [figs. 1, 60, 69; pars. 0082-0083, 0334, 0338 – A third storage node may include a combination of SSDs and rotating disks. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.”)]; and 
a controller configured to classify any one of the first nonvolatile memory device, the second nonvolatile memory device and the third nonvolatile memory device, as a main device, and any one of remaining two as a first auxiliary device and the other as a second auxiliary device, depending on a predetermined reference [figs. 1, 60, 69; pars. 0082-0083, 0112, 0334, 0338 – The third storage node may include a combination of SSDs and rotating disks. The node may also host a master replica and function as the master node or leader. (“In the depicted embodiment, the storage nodes 132 may be responsible for storing extents 134 (such as extents 134A and 134 at storage node 132A, and extents 134K and 134L at storage node 132B), e.g., using some combination of SSDs and rotating disks.” … “Each extent replica group (i.e., a group of replicas of the same logical data or metadata extent) may include at least one replica designated as a master replica whose storage node (which may also be referred to as a master node or a leader node with respect to the logical extent) is responsible for coordinating updates among the group members. In some embodiments, decisions regarding master selection and/or membership of replica groups may be deferred until the first object of a file store is written. In at least some implementations, the extents may be multi-tenant-e.g., each extent may store data or metadata of a number of different clients or customers.”)], 
However, Oikarinen et al. do not specifically disclose:
wherein the controller comprises a write buffer for temporarily storing a plurality of write data inputted from a host [par. 0334 - Storage node has volatile memory but Oikarinen et al. do not specifically disclose that the volatile memory is used as a write buffer.], and 
wherein the controller classifies the write data stored in the write buffer, into first write data grouped into a transaction and second write data which are not grouped into a transaction, stores the second write data in the main device, and distributes the first write data in the first auxiliary device and the second auxiliary device.
In the same field of endeavor, Koltsidas et al. disclose:
wherein the controller comprises a write buffer for temporarily storing a plurality of write data inputted from a host [par. 0045-0049, 0051 – First level cache. (“For the reason that the write cache structure is hierarchical, the second level cache can easily be added to existing systems in which the conventional DRAM write cache is not replaced but now is used as first level cache, and is extended by the flash memory device which is used as a second level cache.”)], and 
wherein the controller classifies the write data stored in the write buffer, into first write data grouped into a transaction and second write data which are not grouped into a transaction, stores the second write data in the main device, and distributes the first write data in the first auxiliary device and the second auxiliary device [pars. 0045-0049, 0051 – Data is grouped and destaged from the first level cache, to second level, cache, and ultimately to disk. Data that is not part of the group is eventually grouped and destaged as part of a subsequent group. The combination provides that data is replicated across nodes, as taught by Oikarinen et al. Examiner further notes that the claim does not require that data of the first write data or second write data be exclusively stored in any of the first nonvolatile memory device, second nonvolatile memory device or third nonvolatile memory device. (“The multitude of data units that are transferred from the first level cache to the second level cache as an entity is called a group of data units. A group can include all the data units stored in the first level cache, or can include only a selected subset of data units currently stored in the first level cache. In a preferred embodiment, the first level cache can be organized as a ring structure, the data units of which ring structure are sequentially verified for fulfilling a criterion for being transferred. In such scenario, all the data units selected during a single round of verification forms a group of data units to be transferred to the second level cache.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oikarinen to include storing data, as taught by Koltsidas et al., in order to improve performance by having multi-level caching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



18 June 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139